COMMERICAL LEASE




Dated this 1st day of August, 2009
 
Between:
STEWART’S SHOPS CORP. as “Landlord”
 
A New York Corporation
 
P.O. Box 435
 
Saratoga Springs, NY 12866
 
Attn: William Dake, President
And:
   
RELETA BREWING COMPANY LLC as “Tenant”
 
A Delaware LLC,
 
131 Excelsior Ave.
 
Saratoga Springs, NY 12866



Landlord Leases to Tenant and Tenant Leases from Landlord the following
described property (the “Premises”) on the terms and conditions stated below:


A property of approximately 3.66 acres, which includes a building space of
approximately 35,000 square feet, and all appurtenances and improvements
thereto, which building is more particularly described as follows:


Building 3, Saratoga Dairy, Excelsior Ave., Saratoga Springs, New York, the
exact legal description of which is attached as Exhibit “A”.


The premises shall also include the sharing of rights to use springwater from
the natural spring located on the premises. Tenant to bear all expense to plumb
the spring to allow its use.


Landlord hereby acknowledges that there are no other tenants in possession or
with a right to possession of any part or portion of the Premises.


SECTION 1. OCCUPANCY


1.1 ORIGINAL TERM. The term of this Lease shall commence AUGUST 15, 2009 and
shall expire on JULY 14, 2014. This is deemed the original term. The “Term
Commencement date” is AUGUST 15, 2009.


1.2 RENEWAL OPTION. If the Lease is not in default at the time each option is
exercised or at the time the renewal term is to commence, Tenant shall have the
option to renew this Lease for THREE (3) successive terms of FIVE (5) YEARS
each, as follows:


(1)   Each of the renewal terms shall commence on the day following expiration
of the preceding term.


(2)   The option may be exercised by written notice to Landlord given not less
than 180 days prior to the last day of the expiring term. The giving of such
notice shall be sufficient to make the Lease binding for the renewal term
without further act of the parties. Landlord and Tenant shall then be bound to
take the steps required in connection with the determination of rent as
specified below. If Tenant shall fail to give any such notice within such one
hundred eighty (180) day time limit, Tenant’s right to exercise its option shall
nevertheless continue until thirty (30) days after Landlord shall have given
Tenant notice of Landlord’s election to terminate such option, and Tenant may
exercise such option at any time until the expiration of said thirty (30) day
period. It is the intention of the parties to avoid forfeiture of Tenant’s
rights to extend the term of this Lease under any of the options set forth in
this Section 1.2 through inadvertent failure to give notice thereof within the
time limits prescribed. During any extension of the term all Sections of this
Lease will be effective, and references to term will incorporate the extensions.
 
Page 1 of 18

--------------------------------------------------------------------------------



 
(3)   The terms and conditions of the Lease for each renewal term shall be
identical with the original term except for rent and except that Tenant will no
longer have any option to renew this Lease after the third successive renewal
option has been exercised. Rent for a renewal term shall be the rental during
the last year of the preceding original or renewal term adjusted as provided
herein.


SECTION 2. RENT


2.1 BASE RENT. During the original term, Tenant shall pay to Landlord as base
rent the sum of $15,967.89 per month. Rent shall commence on the Term
Commencement Date. Rent shall be payable on the last day of each month in
advance at such place as may be designated by Landlord.


2.2 ADDITIONAL RENT. Any and all charges that may become payable by the Tenant
to the Landlord under this Lease shall be considered as ADDITIONAL RENT,
including but not limited to the following: all taxes, insurance costs, utility
charges and repair costs that the Tenant is required to pay by this Lease; any
and all costs incurred by the Landlord in conjunction with the collection of
rents and late charges or the commencement of proceedings for eviction,
including reasonable attorney’s fees; late charges; and any and all damages or
injuries to person or property caused by the Tenant, employees of the Lessee, or
by guests or customers of the Tenant.


2.3 ESCALATION. During the initial Lease period and the option periods, the base
rent provided in Section 2.1 shall be increased on the anniversary date of the
Lease by a percentage equal to 75% of the percentage change in the Consumer
Price Index published by the United States Bureau of Labor Statistics of the
United States Department of Labor. Comparisons shall be made using the index
entitled “U.S. City Average-All Items and Major Group Figures for all Urban
Consumers (1982-84=100),” or on the nearest comparable data on changes in the
cost of living if such index is no longer published. The increase will begin on
the fifteenth day of the month of JULY, and will be based on the CPI increase
during the initial year of the Lease. The first change shall be determined by
comparison of the figure for JULY 15, 2009, with that of each succeeding year.
In no event, however, shall base rent be reduced below that payable during the
first year of this Lease. The preceding formula shall be used for each
additional renewal term as appropriate.


2.4 DELETED


SECTION 3. USE OF THE PREMISES


3.1 PERMITTED USE. The Premises shall be used as a facility for brewery, winery,
warehouse, office, sales and storage purposes and for no other purpose without
the consent of the Landlord, which consent shall not be unreasonably withheld.


3.2 RESTRICTIONS ON USE. In connection with the use of the Premises, Tenant
shall:
 
Page 2 of 18

--------------------------------------------------------------------------------



 
(1)  Conform to all applicable laws and regulations of any public authority
affecting the premises and the use, and correct at Tenant’s own expense any
failure of compliance created through Tenant’s fault or by reason of Tenant’s
use, but Tenant shall not be required to make any structural changes to effect
such compliance, unless created by Tenant’s structural changes to the building.


(2)  Refrain from any use that would be reasonably offensive to other tenants or
owners or users of neighboring premises or that would tend to create a nuisance
or damage the reputation of the premises. Notwithstanding this provision,
Landlord acknowledges that Tenant’s use will occasion certain odors related to
brewery and winery uses, and such odors shall not violate this provision.


(3) Refrain from loading the electrical system or floors beyond the point
considered safe according to a competent engineer or architect.


(4) Tenant shall not cause or permit any Hazardous Substance to be spilled,
leaked, disposed of, or otherwise released on or under the premises in violation
of any applicable law. Tenant may use or otherwise handle on the Premises only
those Hazardous Substances typically used or sold in the prudent and safe
operation of the business specified in Section 3.1. Tenant may store such
Hazardous Substances on the Premises only in quantities necessary to satisfy
Tenant’s reasonably anticipated needs. Tenant shall comply with all
Environmental Laws and exercise the highest degree of care in the use, handling,
and storage of Hazardous Substances and shall take all practicable measures to
minimize the quantity and toxicity of Hazardous Substances used, handled, or
stored on the Premises. Upon the expiration or termination of this Lease, Tenant
shall remove all of the Hazardous Substances from the Premises except those
placed there by Landlord, or which are otherwise the primary responsibility of
Landlord. The term “Environmental Laws” shall mean any applicable federal, state
or local statute, regulation or ordinance or any applicable judicial or other
governmental order pertaining to the protection of health, safety or the
environment. The term “Hazardous Substance” shall mean any hazardous, toxic,
infectious or radioactive substance, waste, and material as defined or listed by
any Environmental Law and shall include, without limitation, petroleum oil and
its fractions.


(5) Landlord warrants that it has no knowledge of the presence of any regulated
or environmentally Hazardous Substances in, on or within reasonable proximity to
the Premises, nor of any existing violations of any laws, rules, regulations or
ordinances, including without limitation, any Environmental Laws against or upon
the Premises.


(6) Tenant shall indemnify, defend and hold Landlord harmless from all claims,
demands, liabilities, costs, expenses, damages, and fines of any nature arising
directly or indirectly from or as a result of the presence or existence of
contamination upon the Premises as a result of the activities of Tenant or its
sub lessees or assignees, or by the failure of Tenant or its sub lessees or
assignees to comply with any and all Environmental Laws. The forgoing
indemnification shall survive the termination of expiration of this Lease.


(7) Landlord shall indemnify, defend and hold Tenant harmless from all claims,
demands, liabilities, costs, expenses, damages, and fines of any nature arising
directly or indirectly from or as a result of the presence or existence of
contamination upon the Premises as a result of the activities of the Landlord,
prior tenants, owner or operators of the Premises, or by the failure of Landlord
to comply with any and all Environmental Laws, except those caused or created by
Tenant. The foregoing indemnification shall survive the termination or
expiration of this Lease.
 
Page 3 of 18

--------------------------------------------------------------------------------



 
SECTION 4. REPAIRS AND MAINTENANCE


4.1 LANDLORD’S OBLIGATIONS. The following shall be the responsibility of
Landlord:


(1) Except as provided herein, Landlord shall keep the following in good order,
condition and repair: the foundations, exterior walls and roof of the Premises.
Landlord shall not be obligated to maintain or repair windows, doors, plate
glass or the interior surfaces of exterior walls. Landlord shall commence to
make repairs within ten (10) days after receipt of written notice from Tenant of
the need for such repairs, and thereafter pursue such repairs to completion.
Landlord shall diligently pursue to completion the performance of all repairs or
maintenance that are the responsibility of Landlord under the Lease.


(2) Landlord is providing the building in its current condition “As Is” except
for latent defects which require repair as provided above. Landlord shall not be
required to correct structural defects caused by Tenant’s remodel of the
structure for Tenant’s uses.


(3)           Landlord shall be responsible for all repairs and maintenance to
all roofs for all parts of the structures that exist on the leased premises at
the time of the execution of this Lease.


4.2 TENTANT’S OBLIGATIONS. The following shall be the responsibility of Tenant:


(1) All other repairs to the premises which Landlord is not required to make
under Section 4.1.


(2) Tenant shall have no obligation to maintain any portion of the premises it
does not occupy or for which the occupant does not pay Tenant rent. Tenant shall
have no maintenance obligations until the rent commencement date.


4.3 LANDLORD’S INTERFERENCE WITH TENANT. In performing any repairs,
replacements, alterations, or other work performed on or around the premises,
Landlord shall not cause unreasonable interference with use of the Premises by
Tenant. In determining whether Landlord has unreasonably interfered, the court
shall consider, among other factors, the nature of the repair, other
alternatives for completing the repair, the cost of the other repair
alternatives, and what caused the need for repairs. If Landlord unreasonably
interferes with Tenant’s use of Premises while performing repairs, replacements,
alterations, or other work around the premises, the Tenant may abate rent for
that period, after delivering to Landlord five (5) days written notice citing
the condition which Tenant claims unreasonably interferes with its use of the
premises. Tenant may not abate rent if Landlord remedies the condition within a
five (5) day period. Nothing shall prevent Landlord from declaring Tenant in
default if Landlord does not, in fact, unreasonably interfere with the Tenant’s
use and occupancy of the Premises.


4.4 REIMBURSEMENT FOR REPAIRS ASSUMED. If either party fails or refuses to make
repairs that are required by this Section 4, the other party may make the
repairs and charge the actual costs of repairs to the first party. Such
expenditures by Landlord shall be reimbursed by Tenant on demand together with
interest at the rate of 8% per annum from the date of expenditure by Landlord.
Such expenditures by Tenant may be deducted from rent and other payments
subsequently becoming due or, at Tenant’s election, collected directly from
Landlord with interest at a rate of 8% per annum until paid. Except in an
emergency creating an immediate risk of personal injury or property damage,
neither party may perform repairs which are the obligation of the other party
and charge the other party for the resulting expense unless at least ten (10)
days before work is commenced, the defaulting party is given notice in writing
outlining with reasonable particularity the repairs required, and such party
fails within that time to initiate such repairs in good faith.
 
Page 4 of 18

--------------------------------------------------------------------------------



 
4.5 INSPECTION OF PREMISES. Landlord shall have the right to inspect the
Premises at any reasonable time or times to determine the necessity of repair.
Whether or not such inspection is made, the duty of Landlord to make repairs
shall not mature until a reasonable time after Landlord has received from Tenant
written notice of the repairs that are required. Landlord may not inspect such
portion of the Premises as are subject to “bond room” requirements without a
representative of Tenant present.


SECTION 5. ALTERATIONS


5.1 ALTERATIONS PROHIBITED. Tenant shall make no improvements or alterations on
the Premises of any kind without first obtaining Landlord’s written consent,
which consent shall not be unreasonably withheld. All alterations shall be made
in a good and workmanlike manner, and in compliance with applicable laws and
building codes. As used herein, “alterations” includes the installation of
computer and telecommunications wiring, cables and conduit that require
structural changes to the building.


5.2 OWNERSHIP AND REMOVAL OF ALTERATIONS. Except as provided in Section 15.2 or
otherwise all improvements and alterations performed on the Premises by either
Landlord or Tenant shall be the property of Landlord when installed.
Improvements and alterations installed by Tenant shall, at Landlord’s option, be
removed by Tenant and the premises restored, provided, however that Tenant need
not remove the structural alterations agreed to by Landlord, and Landlord
specifically conditions its approval of the alterations upon their removal at
the end of the Lease term. Landlord agrees that the roof height need not be
restored at surrender of the Premises.


SECTION 6. INSURANCE


6.1 LIABILITY INSURANCE. During the Lease Term, Tenant shall maintain a policy
of commercial general liability insurance (sometimes known as broad form
comprehensive general liability insurance) insuring Tenant against liability for
bodily injury, property damage (including loss of property) and personal injury
arising out of operation, use or occupancy of the Premises. Tenant shall name
Landlord as an additional insured under such policy. The initial amount of
insurance shall be Two-Million Dollars ($2,000,000) per occurrence and shall be
subject to periodic increase by Landlord based on inflation, increased liability
awards, recommendation of Landlord’s professional insurance advisors and other
relevant factors. The liability insurance obtained by Tenant under this
paragraph 6.1 shall (i) be primary and non-contributing; (ii) contain
cross-liability endorsements; and (iii) insure Landlord against Tenant’s
performance of its indemnity obligations herein, if the matters giving arise to
the indemnity result from the negligence of the Tenant. The amount and coverage
of such insurance shall not limit Tenant’s liability nor relieve Tenant of any
other obligation under this Lease. Landlord shall also obtain comprehensive
public liability insurance in an amount and with coverage determined by Landlord
insuring Landlord against liability arising out of ownership, operation, use or
occupancy of the Premises but in no event less than $1,000,000.00 per
occurrence. The policy obtained by Landlord shall not be contributory and shall
not provide primary insurance.
 
Page 5 of 18

--------------------------------------------------------------------------------


 
6.2 PROPERTY INSURANCE. During the Lease Term, Landlord shall maintain policies
of insurance covering loss of or damage to the Premises in the full amount of
its replacement value. Such policy shall contain an Inflation Guard Endorsement
and shall provide protection against all perils included within the
classification of fire, extended coverage, vandalism, malicious mischief,
special extended perils (all risk), sprinkler leakage and any other perils which
Landlord deems reasonably necessary. Landlord shall have the right to obtain
flood and earthquake insurance if reasonably necessary in his judgment. Landlord
shall not obtain insurance for Tenant’s fixtures or equipment or building
improvements installed by Tenant on the Premises. During the Lease Term,
Landlord shall also maintain a rental income insurance policy, with loss payable
to Landlord, in an amount equal to one year’s Base Rent, plus estimated real
property taxes and insurance premiums. Landlord shall provide Tenant with a copy
of any insurance policy obtained pursuant to paragraph 6.1 or 6.2. Tenant shall
not do or permit anything to be done which invalidates any insurance policy.


6.3 PAYMENT OF PREMIUMS. Tenant shall pay all premiums for the insurance
policies described in Paragraphs 6.1 and 6.2 (whether obtained by Landlord or
Tenant) within fifteen (15) days after Tenant’s receipt of a copy of the premium
statement or other evidence of the amount due, except Landlord shall pay all
premiums for non-primary comprehensive public liability insurance which Landlord
elects to obtain as provided in Paragraph 6.1. If insurance policies maintained
by Landlord cover improvements on real property other than the Premises,
Landlord shall deliver to Tenant a statement of the premium applicable to the
Premises showing in reasonable detail how Tenant’s prorated share of the premium
was computed. If the Lease Term expires before the expiration of an insurance
policy maintained by Landlord, Tenant shall be liable for only Tenant’s prorated
share of the insurance premiums. Before the Commencement Date, Tenant shall
deliver to Landlord a copy of any policy of insurance which tenant is required
to maintain under this Section 6. At least thirty (30) days prior to the
expiration of any such policy, Tenant shall deliver to Landlord a renewal of
such policy. As an alternative to providing a policy of insurance, Tenant shall
have the right to provide Landlord a certificate of insurance, executed by an
authorized officer of the insurance company, showing that the insurance which
Tenant is required to maintain under this Section 6 is in full force and effect
and containing such other information which Landlord reasonably requires.


6.4 GENERAL INSURANCE PROVISIONS


(1) Any insurance which Tenant is required to maintain under this Lease shall
include a provision which requires the insurance carrier to give Landlord not
less than thirty (30) days written notice prior to any cancellation or
modification of such coverage.


(2) If Tenant fails to deliver any policy, certificate or renewal to Landlord
required under this Lease within the prescribed time period or if any such
policy is canceled or modified during the Lease Term without Landlord’s consent,
Landlord following fifteen (15) days written notice to tenant of such event and
Tenant’s failure to cure within that fifteen-day period, may obtain such
insurance within fifteen (15) days after receipt of a statement that indicates
the cost of such insurance.


(3) Tenant shall maintain all insurance required under this Lease with companies
holding a “General Policy Rating” of A-12 or better, as set forth in the most
current issue of “Best Key Rating Guide.” Landlord and Tenant acknowledge the
insurance markets are rapidly changing and that insurance in the form and
amounts described in this Section 4.04 may not be available in the future.
Tenant acknowledges that the insurance described in this Section 6 is for the
primary benefit of Landlord. If at any time during the Lease Term, Tenant is
unable to maintain the insurance required under the Lease, Tenant shall
nevertheless maintain insurance coverage which is customary and commercially
reasonable in the insurance industry for Tenant’s type of business, as that
coverage may change from time to time. Landlord makes no representations as to
the adequacy of such insurance to protect Landlord’s or Tenant’s interests.
Therefore, Tenant shall obtain any such additional property or liability
insurance which Tenant deems necessary to protect Landlord and Tenant.
 
Page 6 of 18

--------------------------------------------------------------------------------


 
(4) Unless prohibited under any applicable insurance policies maintained,
Landlord and Tenant each hereby waive and release any and all rights of recovery
against each other, or against the officers, employees, agents or representative
of the other, for loss of or damage to its property or the property of others
under its control, if such loss or damage is covered by any insurance policy in
force (whether or not described in this Lease) at the time of such loss or
damage. The release and waiver contained in this section is intended to release
and waive the liability of each party for the consequences of its negligent acts
or omissions. Upon obtaining the required polices of insurance, Landlord and
Tenant shall give notice to the insurance carriers of this mutual waiver of
subrogation.


(5) Landlord shall abide by conditions 1-4 with regard to any insurance policy
Landlord is required to maintain under the terms of this Lease.


SECTION 7. TAXES; UTILITIES


7.1 PROPERY TAXES. Tenant shall pay as due all real property taxes and special
assessments levied against the Premises. As used herein, real property taxes
includes any fee or charge relating to the ownership, use, or rental of the
Premises, other than taxes on the net income of Landlord or Tenant and excluding
estate, gift inheritance and franchise taxes of Landlord.


7.2 CONTEST OF TAXES. Tenant shall be permitted to contest the amount of any tax
or assessment as long as such contest is conducted in a manner that does not
cause any risk that Landlord’s interest in the Premises will be foreclosed for
nonpayment. Landlord shall cooperate in any reasonable manner with such contest
by Tenant.


7.3 PRORATION OF TAXES. Tenant’s share of real property taxes and assessments
for the years in which this Lease commences or terminates shall be prorated
based on the portion of the tax year that this Lease is in effect.


7.4 NEW CHARGES OR FEES. If a new charge or fee relating to the ownership or use
of the premises or the receipt of rental therefrom or in lieu of property taxes
is assessed or imposed, then, to the extent permitted by law, Tenant shall pay
such charge or fee. Tenant, however, shall have no obligation to pay any income,
profits, or franchise tax levied on the net income derived by Landlord from this
Lease.


7.5 PAYMENT OF UTILITIES CHARGES. Tenant shall pay when due all charges for
services and utilities in connection with the use, occupancy, operation, and
maintenance of the Premises, including (but not limited to) charges for fuel,
water, gas, electricity, sewage disposal, power, refrigeration, air
conditioning, telephone, and janitorial services. If any utility services are
provided by or though Landlord, charges to Tenant shall be comparable with
prevailing rates for comparable services.
 
Page 7 of 18

--------------------------------------------------------------------------------


 
7.6 INTERRUPTION OF ESSENTIAL SERVICES. In the event of an interruption of any
essential service (“essential services” shall be defined as gas, electricity,
water or sewer), Landlord shall use reasonable diligence to restore such
service. If there is an interruption in any essential service to the Premises
and such interruption is not the result of the negligence or willful misconduct
of the
Tenant, its agents, employees, invitees, visitors, sublessees, or assigns, and
such interruption continues for more than five (5) days after receipt by
Landlord of written notice from Tenant, Tenant shall be entitled to an abatement
of all rent and other sums due hereunder with respect to that portion of the
Premises rendered unusable by Tenant until such time as such essential service
is restored to an extent that such portion is again rendered usable by Tenant.
In addition to the foregoing, Tenant shall have the right to terminate this
Lease by giving written notice to Landlord in the event there is an interruption
in any essential service that has not been cured within thirty (30) days
following the date of the first occurrence of such interruption, ten (10) days
notice of termination is given to Landlord, and the essential service has not
been restored prior to the date for termination given in the notice.


SECTION 8. DAMAGE AND DESTRUCTION


8.1 PARTIAL DAMAGE. If the Premises are partly damaged and Section 8.2 does not
apply, the Premises shall be repaired by Landlord at Landlord’s expense. Repairs
shall be accomplished with all reasonable dispatch subject to interruptions and
delays from labor disputes and matters beyond the control of Landlord and shall
be performed in accordance with the provisions of Section 4.3.


8.2 DESTRUCTION. If the Premises are destroyed or damaged such that the cost of
repair exceeds 50% of the value of the structure before the damage or such that
the damage renders a substantial section of the structure untenantable, either
party may elect to terminate the Lease as of the date of the damage or
destruction by notice given to the other in writing not more than 45 days
following the date of damage. In such event, all rights and obligations of the
parties shall cease as of the date of termination, and Tenant shall be entitled
to the reimbursement of any prepaid amount paid by Tenant and attributable to
the anticipated term. If neither party elects to terminate, Landlord shall
proceed to restore the Premises to substantially the same form as prior to the
damage or destruction. Work shall be commenced as soon as reasonably possible
and thereafter shall proceed without interruption except for work stoppages on
account of labor disputes and matters beyond Landlord’s reasonable control, and
be completed within ninety (90) days thereafter. If the Landlord fails to
complete repairs within the time provided, Tenant may elect to terminate this
Lease after thirty (30) days after Tenant’s notice to terminate is delivered to
Landlord. Nevertheless, this Lease shall not terminate if Landlord substantially
completes the repairs and delivers occupancy to Tenant within such thirty (30)
day notice period.


8.3 RENT ABATEMENT. Rent shall be abated during the repair of any damage to the
extent the premises are untenantable.


8.4 DAMAGE LATE IN TERM. If damage or destruction to which Section 8.2 would
apply occurs within one year before the end of the then-current Lease term,
Tenant may elect to terminate the Lease by written notice to Landlord given
within 30 days after the date of the damage.


SECTION 9. EMINENT DOMAIN
 
Page 8 of 18

--------------------------------------------------------------------------------



 
9.1 PARTIAL TAKING. If a portion of the Premises is condemned and Section 9.2
does not apply, the Lease shall continue on the following terms:


(1) Except as otherwise provided, Landlord shall be entitled to all of the
proceeds of condemnation, and Tenant shall have no claim against Landlord as a
result of the condemnation.


(2) Landlord shall proceed as soon as reasonably possible to make such repairs
and alterations to the Premises as are necessary to restore the remaining
Premises to a condition as comparable as reasonably practicable to that existing
at the time of the condemnation. If condemnation occurs and this Lease is not
terminated, restoration work shall be commenced as soon as reasonably possible
and thereafter shall proceed without interruption except for work stoppages on
account of labor disputes and matters beyond Landlord’s reasonable control, and
be completed within ninety (90) days thereafter. If the Landlord fails to
complete restoration within the time provided, Tenant may elect to terminate
this Lease after thirty (30) days after Tenant’s notice to terminate is
delivered to Landlord. Nevertheless, this Lease shall not terminate if Landlord
substantially completes the restoration and delivers occupancy to tenant within
the thirty (30) day notice period.


(3) After the date on which title vests in the condemning authority or an
earlier date on which alterations or repairs are commenced by Landlord to
restore the balance of the Premises in anticipation of taking, the rent shall be
reduced in proportion to the reduction in value of the Premises as an economic
unit on account of the partial taking. If the parties are unable to agree on the
amount of the reduction of rent, each shall appoint one appraiser, and each
appraiser shall appoint a third appraiser, and the appraisers shall determine
the rental value.


(4) If a portion of Landlord’s property not included in the Premises is taken,
and severance damages are awarded on account of the Premises, or an award is
made for detriment to the Premises as a result of activity by a public body not
involving a physical taking of any portion of the Premises, this shall be
regarded as a partial condemnation to which Section 9.1(1) and 9.1(3)apply, and
the rent shall be reduced to the extent of reduction in rental value, if any, of
the Premises as though a portion had been physically taken.


9.2 TOTAL TAKING. If a condemning authority takes all of the Premises or a
portion sufficient to render the remaining premises reasonably unsuitable for
the use that Tenant was then making of the premises (including access and
parking), the Lease shall terminate as of the date the title vests in the
condemning authorities. Such termination shall have the same effect as a
termination under Section 8.2.


9.3 COMPENSATION. Any compensation awarded due to any condemnation whether for
the whole or a part of the Premises, shall be apportioned between the parties
according to applicable law. Nothing contained herein shall preclude Tenant from
prosecuting any claim against the condemning authority in any such condemnation
proceedings or the cost of its moving expenses, loss of business, or
depreciation to, damage to, cost of removal of, or the value of its trade
fixtures, equipment, furniture and other personal property included in such
taking. If this Lease is terminated in such taking, Tenant shall have no claim
against Landlord on account of termination.


9.4 SALE IN LIEU OF CONDEMNATION. Sale of all or part of the premises to a
purchaser with the power of eminent domain in the face of a threat or
probability of the exercise of the power shall be treated for the purposes of
this Section 9 as a taking by condemnation.
 
Page 9 of 18

--------------------------------------------------------------------------------


 
SECTION 10. LIABILITY AND INDEMNITY


10.1 LIENS. The provisions of subparagraph (1) and subparagraph (2) which
immediately follow, shall only apply to such claims as arise from work, services
or materials furnished at the request of Tenant.


(1) Except with respect to activities for which Landlord is responsible, Tenant
shall pay as due all claims for work done on and for services rendered or
material furnished to the Premises, and shall keep the Premises free from any
liens. If Tenant fails to pay any such claims or to discharge any lien, Landlord
may do so and collect the cost as additional rent. Any amount so added shall
bear interest at the rate of 8% per annum from the date expended by Landlord and
shall be payable on demand. Such action by Landlord shall not constitute a
waiver of any right or remedy which Landlord may have on account of Tenant’s
default.


(2) Tenant may withhold payment of any claim in connection with a good-faith
dispute over the obligation to pay, as long as Landlord’s property interests are
not jeopardized. If a lien is filed as a result of nonpayment, Tenant shall,
within 10 days after knowledge of the filing, secure the discharge of the lien
or deposit with Landlord cash or sufficient corporate surety bond or other
surety satisfactory to Landlord in an amount sufficient to discharge the lien
plus any costs, attorney fees, and other charges that could accrue as a result
of a foreclosure or sale under the lien.


10.2 TENANT’S INDEMNITY. Tenant shall indemnify Landlord against and hold
Landlord harmless from any and all costs, claims or liability arising from: (a)
Tenant’s use of the Premises; (b) the conduct of Tenant’s business or anything
else done or permitted by Tenant, its agents, employees or invitees to be done
in or about the Premises, including any contamination of the Premises or any
other property resulting from the presence or use of Hazardous Material caused
or permitted by Tenant; (c) any breach or default in the performance of Tenant’s
obligations under the Lease; (d) any misrepresentation of breach of warranty by
Tenant under this Lease; or (e) other acts or omissions of Tenant, its agents,
employees or invitees. Tenant shall defend Landlord against any such cost, claim
or liability at Tenant’s expense with counsel reasonably acceptable to Landlord.
As a material part of the consideration to Landlord, Tenant assumes all risk of
damage to property or injury to person in or about the Premises arising from any
cause, and Tenant hereby waives all claims in respect thereof against Landlord,
except for any claim arising out of Landlord’s negligence or willful misconduct.
As used in this section, the term “Tenant” shall include Tenant’s employees,
agents, contractors, invitees, sublessees, and assigns if applicable.


10.3 LANDLORD’S INDEMNITY. Landlord shall defend Tenant against any uninsured
cost, claim or liability at Landlord’s expense with counsel reasonably
acceptable to Tenant, or at Tenant’s election and if allowed by Landlord’s
insurer, Landlord shall reimburse Tenant for any legal fees or costs incurred by
Tenant arising out of Landlord’s gross negligence or willful misconduct related
to the Premises of this Lease. As used in this section, the term “Landlord”
shall include Landlord’s employees, agents, contractors, invitees, sublessees
and assigns if applicable.


SECTION 11. QUIET ENJOYMENT; MORTGAGE PRIORITY


11.1 LANDLORD’S WARRANTY. Landlord warrants that it is the owner of the Premises
and has the right to lease them free of all encumbrances except those set forth
on this attached schedule entitled “Exceptions to Title”. Subject to these
exceptions, Landlord will defend Tenant’s right to quiet enjoyment of the
Premises from the lawful claims of all persons during the Lease term.
 
Page 10 of 18

--------------------------------------------------------------------------------


 
11.2 SUBORNDINATION, NON-DISTURBANCE AND ATTORNMENT. This Lease shall be subject
and subordinate to the lien and security interest of any mortgage or deed of
trust now or hereafter placed so as to encumber the Leased Premises; provided,
however, that as an express condition to any such subordination by Tenant, the
mortgagee or beneficiary under such mortgage or deed of trust must agree in
writing with Tenant that, in the event of a foreclosure sale or deed in lieu of
foreclosure (i) Tenant’s rights under the Lease will be recognized and (ii)
Tenant’s possession of the Leased premises will not be disturbed provided Tenant
is not then in default under this Lease. Subject to the foregoing, Tenant shall,
upon request, attorn to any person or entity succeeding to the interest of
Landlord by foreclosure or otherwise. With respect to any mortgage or deed of
trust currently encumbering the Leased Premises as of the commencement of this
Lease, Landlord must secure form the mortgagee or beneficiary thereunder an
agreement in favor of Tenant in a form and substance acceptable to Tenant and
containing those terms set out in (i) and (ii) of this section above.


11.3 ESTOPPEL CERTIFICATE. Either party will, within 20 days after notice from
the other, execute and deliver to the other party a certificate stating whether
or not this Lease has been modified and is in full force and effect and
specifying any modification or alleged breaches by the other party. The
certificate shall also state the amount of monthly base rent, the dates to which
rent has been paid in advance, and the amount of any security deposit or prepaid
rent. Failure to deliver the certificate within the specified time shall be
conclusive upon the party from whom the certificate was requested that the Lease
is in full force and effect and has not been modified except as represented in
the notice requesting the certificate.


11.4 WAIVER OF LANDLORD’S LIEN. From time to time, some or all of Tenant’s
Premises may be financed by or owned by someone other than Tenant. To the extent
that any of Tenant’s property is financed or owned by someone other then Tenant
or Tenant’s Affiliate, Landlord agrees that such property is not Landlord’s
property no matter how the same is affixed to the Premises or used by Tenant and
agrees to recognize the rights of the lender, owner, secured creditor or lessor
(“Secured Party”) of Tenant’s property. Landlord hereby waives any claim arising
by way of any Landlord’s lien (whether created by statute or by contract or
otherwise) with respect to the interest of any Secured Party in Tenant’s
property (“Landlord’s Lien Waiver”). If such confirmation is required by Tenant
or Secured Party, Landlord agrees to execute and deliver Landlord’s Lien Waiver
within fifteen days from Tenant’s or Secured Party’s request therefor or
Landlord will have conclusively been deemed to have granted confirmation of
Landlord’s Lien Waiver thereafter and Landlord agrees that Tenant and Secured
party may thereafter rely thereon and Landlord shall be estopped from raising
any claim or lien on Tenant’s property for which the Landlord’s Lien Waiver was
requested.


11.5 FINANCIAL INFORMATION. Tenant shall provide financial information
reasonably required by Landlord to allow Landlord to finance or refinance the
Premises. Tenant shall meet this requirement if it provides to Landlord its most
recently prepared annual financial report to shareholders, provided it is not
more than one year old, together with any quarterly reports which update the
annual financial report.


SECTION 12. ASSIGNMENT AND SUBLETTING
 
Page 11 of 18

--------------------------------------------------------------------------------



 
Tenant may not assign this Lease or sublet the Leased Premises or any portion
thereof without  the written consent of Landlord, which consent shall not be
unreasonably withheld, to any person or entity which controls, is controlled by,
or is under common control with Tenant, or to any person or entity, joint
business or joint operation resulting from a merger, consolidation or agreement
with Tenant, or to any person or entity that acquires substantially all the
assets of Tenant as a going concern (collectively, an “Affiliate”); provided,
however, that the Affiliate assumes in writing all of Tenant’s obligations under
the Lease and provided further that Tenant shall remain primarily liable under
this Lease.


It is further understood that Tenant may be periodically offering for sale
shares of ownership or similar interests in its corporation or a corporation
with which it may merge or consolidate on a public or private basis for the
purposes of expanding, capitalizing and or financing Tenant’s business and no
prohibitions or conditions on assignment or subletting shall apply to such
activities.


Tenant shall be permitted to grant subleases as to minor portions of the
Premises to consultants or other providing services or support necessary to the
development and operation of Tenant’s continuing business at the Premises with
the written consent of Landlord, which consent shall not be unreasonably
withheld. For the purpose of this section, a minor portion of the premises shall
not exceed twenty-five percent (25%) of the premises in total sublet space.


Except as provided above, Tenant may not assign or sublet to another user (the
“Assignee”) the Premises or this Lease except with the written consent of
Landlord, which consent shall not be unreasonably withheld. The Landlord may
consider, among other factors, the following in deciding whether the intended
use of the proposed Assignee is consistent with this Lease and other surrounding
uses and available services; the experience and capability of the proposed
Assignee for the intended business use of the property; and whether the
Landlord’s lender will allow the assignment.


Tenant may also sublet to current occupants of the building after the first year
anniversary of the rent commencement date, on terms mutually agreed between
Tenant and the proposed subtenant.


Landlord shall have the right to transfer, assign and convey, in whole or part,
any or all of the right, title and interest to the Premises provided such
transferee or assignee shall be bound by the terms, covenants and agreements
herein contained, and expressly assumes and agrees in writing to perform the
covenants and agreements of Landlord herein contained.


SECTION 13. DEFAULT


The following shall be events of default:


13.1 DEFAULT IN RENT. Failure of Tenant to pay any rent or other charge within
10 days after written notice from Landlord; provided, however, that Landlord
shall not be obligated to give notice that rent is due more than twice in any
calendar year. After the second written notice in any calendar year, Tenant
shall be in default without further written notice.


13.2 DEFAULT IN OTHER COVENANTS. Failure of Tenant to comply with any term or
condition or to fulfill any obligation of the Lease (other than the payment of
rent or other charges) within 30 days after written notice by Landlord
specifying the nature of the default with reasonable particularity; provided,
however, that if the default is of a nature  that it cannot be completely
remedied within the 30-day period, this provision shall be complied with if
Tenant begins correction of the default within the 30-day period and thereafter
proceeds with reasonable diligence and in good faith to effect the remedy as
soon as practicable.
 
Page 12 of 18

--------------------------------------------------------------------------------



 
13.3 INSOVLENCY. An assignment by Tenant for the benefit of creditors; the
filing by Tenant of a voluntary petition in bankruptcy; an adjudication that
Tenant is bankrupt or the appointment of a receiver of the properties of Tenant;
the filing of any involuntary petition of bankruptcy and failure of Tenant to
secure a dismissal of the petition within 30 days after filing; attachment for
the levying of execution on the Leasehold interest and failure of Tenant to
secure discharge of the attachment or release of the levy of execution within 30
days shall constitute a default. If Tenant consists of two or more individuals
or business entities, the events of default specified in this Section 13.3 shall
apply to each individual unless within 10 days after an event of default occurs,
the remaining individuals produce evidence satisfactory to Landlord that they
have unconditionally acquired the interest of the one causing the default. If
the Lease has been assigned, the events of default so specified shall apply only
with respect to the one then exercising the rights of Tenant under the Lease.


SECTION 14. REMEDIES OF DEFAULT


14.1 TERMINATION. In the event of a default, the Lease may be terminated at the
option of Landlord by written notice to Tenant. Whether or not the Lease is
terminated by the election of Landlord or otherwise, Landlord shall be entitled
to recover damages from Tenant for the default, and Landlord may reenter, take
possession of the premises, and remove any persons or property by legal action
or by self-help with the use of reasonable force and without liability for
damages and without having accepted a surrender.


14.2 RELETTING. Following re-entry or abandonment, Landlord may relet the
Premises, and in that connection, may make any suitable alterations or refurbish
the Premises, or both, or change the character or use of the Premises, but
Landlord shall not be required to relet: (i) for any use or purpose other than
that specified in the Lease, or (ii) for any use or purpose which Landlord may
reasonably consider injurious to the Premises, or (iii) to any tenant that
Landlord may reasonably consider objectionable. Landlord may relet all or part
of the Premises, alone or in conjunction with other properties, for a term
longer or shorter than the term of this Lease, upon any reasonable terms and
conditions, including the granting of some rent-free occupancy or other rent
concession.


14.3 DAMAGES. In the event of termination or retaking of possession following
default, Landlord shall be entitled to recover immediately, without waiting
until the due date of any future rent or until the date fixed for expiration of
the Lease term, the following amounts as damages:


(1) The loss of rental from the date of default until a new tenant is, or with
the exercise of reasonable efforts could have been, secured and paying out.


(2) The reasonable costs of reentry and reletting including, without limitation,
the cost of any cleanup, refurbishing, removal of Tenant’s property and
fixtures, costs incurred under Section 14.5, or any other expense occasioned by
Tenant’s default, including but not limited to, any remodeling or repair costs,
attorney fees, court costs, broker commissions, and advertising costs.


(3) Any excess of the value of the rent and all of Tenant’s other obligations
under this Lease over the reasonable expected return from the premises from the
period commencing on the earlier of the date of trial or the date the premises
are relet, and continuing through the end of the term. The present value of
future amounts will be computed using a discount rate equal to the prime loan
rate of major Oregon banks in effect on the date of trail.
 
Page 13 of 18

--------------------------------------------------------------------------------



 
14.4 RIGHT TO SUE MORE THAN ONCE. Landlord may sue periodically to recover
damages during the period corresponding to the remainder of the Lease term, and
no action for damages shall bar a later action for damages subsequently
accruing.


14.5 LANDLORD’S RIGHT TO CURE DEFAULTS. If Tenant fails to perform any
obligation under this Lease, Landlord shall have the option to do so after 30
days’ written notice to Tenant. All of Landlord’s expenditures to correct the
default shall be reimbursed by Tenant on demand with interest at the rate of 8%
per annum from the date of expenditure by Landlord. Such action by Landlord
shall not waive any other remedies available to Landlord because of the default.


14.6 REMEDIES CUMULATIVE. The foregoing remedies shall be in addition to and
shall not exclude any other remedy available to Landlord under applicable law.


SECTION 15. SURRENDER AT EXPIRATION


15.1 CONDITION OF PREMISES. Upon expiration of the Lease term or earlier
termination on account of default, Tenant shall deliver all keys to Landlord and
surrender the Premises in first-class condition and broom clean, ordinary wear
and tear excepted. Alterations constructed by Tenant with permission from
Landlord shall not be removed or restored to the original condition unless the
terms of permission for the alteration so require. Tenant’s obligations under
this section shall be subordinate to the provisions of Section 8 relating to
destruction and Section 9 relating to eminent domain.


15.2 FIXTURES.


(1) All fixtures placed upon the Premises during the Term, other than Tenant’s
trade fixtures, shall, at Landlord’s option, become the property of Landlord. If
Landlord so elects, Tenant shall remove any or all fixtures that would otherwise
remain the property of Landlord, and shall repair any physical damage resulting
from the removal. If Tenant fails to remove such fixtures, Landlord may do so
and charge the cost to Tenant with interest at the legal rate from the date of
expenditure.


(2) Prior to expiration or other termination of the Lease term, Tenant shall
remove all furnishings, furniture, and trade fixtures that remain its property.
If Tenant fails to do so, Landlord may provide notice in writing to Tenant to
remove said property within 20 days, and if Tenant fails to remove said property
within 20 days, this shall constitute an abandonment of the property. Landlord
may elect to retain the abandoned property, and all rights of Tenant with
respect to said property shall cease; or the Landlord may elect to require
Tenant to remove said property, Landlord may effect a removal and place the
property in public storage for Tenant’s account. Tenant shall be liable to
Landlord for the cost of removal, transportation to storage, and storage, with
interest at the legal rate on all such expenses from the date of expenditure by
Landlord.


(3) Notwithstanding any other provision of this Lease, Tenant shall have the
right to place its trade fixtures and other equipment at the Premises and such
shall be and remain the property of Tenant at all times. Tenant shall have the
right to remove such trade fixtures and equipment upon the termination or
expiration of this Lease provided that Tenant is not in default and that Tenant
shall repair any damage to the Premises caused by such removal.


Page 14 of 18

--------------------------------------------------------------------------------


 
15.3 HOLDOVER.


(1) If Tenant does not vacate the Premises at the time required, Landlord shall
have the option to treat Tenant as a tenant from month-to-month, subject to all
of the provisions of this Lease except the provisions for term and renewal and
at a rental rate equal to rent last paid by Tenant during the original term,
adjusted by any escalation provision contained in this Lease, or to eject Tenant
from the Premises and recover damages caused by wrongful holdover. Failure of
Tenant to remove fixtures, furniture, furnishings, or trade fixtures that Tenant
is required to remove under this Lease shall constitute a failure to vacate to
which this section shall apply if the property not removed will substantially
interfere with occupancy of the Premises by another tenant or with occupancy by
Landlord for any purpose including preparation for a new tenant.


(2) If a month-to-month tenancy results from a holdover by Tenant under this
Section 15.3, the tenancy shall be terminable at the end of any monthly rental
period on written notice from Landlord given not less than 10 days prior to the
termination date which shall be specified in the notice. Tenant waives any
notice that would otherwise be provided by law with respect to a month-to-month
tenancy.


SECTION 16. LANDLORD’S DEFAULT.


Except where the provisions of this Lease grant Tenant an express exclusive
remedy, if Landlord shall fail to perform or observe any covenant, term,
provision or condition of this Lease and such default should continue beyond a
period of ten (10) days as to a monetary default or thirty (30) days (or such
longer period as is reasonably necessary to remedy a default provided Landlord
shall continuously and diligently pursue such remedy at all times until such
default is cured, or in the event of any emergency such shorter reasonable time
period as warranted by the nature of the emergency, but in no event shall such
shorter time period be less than forty-eight hours) as to a non-monetary
default, after which, in each instance, receipt for a written notice (the
“Notice”) thereof is given by Tenant to Landlord, then in any such event Tenant,
upon expiration of the applicable grace period, shall have the right (a) to cure
such default, and Landlord shall reimburse Tenant on demand for all sums
expended in so curing the default plus interest thereon at the rate of eight
percent (8%) per annum until paid (and if not paid by Landlord on demand, Tenant
may offset such amount due from the rent all other sums due hereunder until
paid) and (b) to commence such actions at law or in equity to which Tenant may
be entitled.


SECTION 17. MISCELLANEOUS


17.1 NONWAIVER. Waiver by either party of strict performance of any provision of
this Lease shall not be a waiver of or prejudice the party’s right to require
strict performance of the same provision in the future or of any other
provision.


17.2 ATTORNEY FEES. If suit or action is instituted in connection with any
controversy arising out of this Lease, the prevailing party shall be entitled to
recover in addition to costs such sum as the court may adjudge reasonable as
attorney fees at trial, on petition for review, and on appeal.


17.3 NOTICES. Any notice required or permitted under this Lease shall be given
when actually delivered by overnight courier or telecopy or 48 hours after
deposited in United States mail as certified mail addressed to the address first
given in this Lease or to such other address as may be specified from time to
time by either of the parties in writing.
 
Page 15 of 18

--------------------------------------------------------------------------------



 
17.4 SUCCESSION. Subject to the above-stated limitations on transfer of Tenant’s
interest, this Lease shall be binding on and inure to the benefit of the parties
and their respective successors and assigns.


17.5 RECORDATION. This Lease may be recorded at the option of Tenant, provided
that Tenant pays the cost of recording a memorandum of the Lease.


17.6 ENTRY FOR INSPECTION. Landlord shall have the right to enter upon the
Premises at any time upon reasonable advance notice to determine Tenant’s
compliance with this Lease, to make necessary repairs to the building or to the
Premises, or in the last 6 months of the term show the Premises to any
prospective Tenant or purchaser, and in addition shall have the right, at any
time during the last two months of the Lease, to place and maintain upon the
premises notices for leasing or selling of the Premises. Landlord shall comply
with all “bond room” restrictions in exercising its right of entry.


17.7 INTEREST ON RENT AND OTHER CHARGES. Any rent or other payment required of
Tenant by this Lease shall, if not paid within 10 days after it is due, bear
interest at the rate of 8% per annum (but not in any event at a rate greater
than the maximum rate of interest permitted by law) from the due date until
paid.


17.8 PRORATION OF RENT. In the event of commencement or termination of this
Lease at a time other than the beginning or end of one of the specified rental
periods, then the rent shall be prorated as of the date of commencement or
termination, and in the event of termination for reasons other than default, all
prepaid rent shall be refunded to Tenant or paid on its account.


17.9 TIME OF ESSENCE. Time is of the essence of the performance of each of
Tenant's obligations under this Lease.


17.10 PARKING. Tenant may improve and stripe the parking areas around the
building at its cost and expense. For the first year after the rent commencement
date of this lease, Tenant shall be entitled to use eighty-two percent (82%) of
the spaces created and may designate certain spaces for its exclusive use.


17.11 SIGNAGE. Tenant may erect such signs as seems to it appropriate, provided,
however, that all such signs shall comply with all laws, regulations and
ordinances.


17.12 APPROVALS. It is specifically understood and agreed that as regards any
approvals or matters to be performed to the satisfaction of a party or only with
a party's consent, that party shall not unreasonably withhold or delay its
approval or indication of satisfaction or consent unless specifically otherwise
provided herein.


17.13 DUTY OF GOOD FAITH. Landlord and Tenant shall have at all times a right
and duty to act reasonably and in good faith and mitigate any damages or claims
arising out of this Lease or in connection with the use, condition or occupancy
of the Premises or an occurrence of a default in any terms of this Lease. The
party claiming a lack of good faith or failure to mitigate shall have the burden
to prove such a claim.


SECTION 18. RIGHT OF FIRST REFUSAL
 
Page 16 of 18

--------------------------------------------------------------------------------



 
Landlord agrees not to sell, transfer, exchange, grant an option to purchase,
lease (except following default by Tenant), or otherwise dispose of the Premises
or any part of, or interest in, the Premises without first offering the Premises
to Tenant on the terms and conditions set forth in any proposed contract or
agreement with a third party (hereinafter referred to as “Offer”). The term
“sell” includes ground lease of the Premises with primary renewal terms of more
than 15 years in the aggregate.


Within 10 days of receiving an offer, Landlord shall provide Notice to Tenant of
the Offer; said Notice shall contain the terms of the Offer. When Tenant
receives the Notice and a copy of the Offer, Tenant shall have the prior and
preferential right to purchase the Premises (or the part of or interest in the
Premises covered by the Offer, as the case may be) at the same price and on the
same terms and conditions as are contained in the Offer, except that if Tenant
exercises the right of first refusal by electing to purchase the Premises, then
(1) the closing of the transaction contemplated by the Offer shall take place no
earlier than 90 days after the date that Tenant elects to exercise the right of
first refusal, and (2) Tenant shall receive a credit against the sale price of
the Premises in an amount equal to any brokerage commission that Landlord may
have selling the Premises to Tenant rather than the Third-Party Offeror.


Tenant shall have 45 days from the date Tenant receives the Notice to Tenant of
the Offer to notify Landlord whether Tenant elects to purchase the Premises
pursuant to the terms of the Offer. If Tenant elects to exercise its right to
purchase the Premises, then, in addition to giving Landlord written notice of
its election within the 45-day period, Tenant also shall tender an amount equal
to the earnest money deposit, if any, specified in the Offer, which will be held
and used in accordance with the terms of the Offer.


If Tenant fails to timely exercise its right to purchase the Premises within the
45-day period, and for any reason Landlord shall not sell or convey the Premises
to the Third-Party Offeror on the terms contained in the Offer within six months
of Tenant's election not to purchase, then Landlord must resubmit the Offer as
well as any other Offer to Tenant before selling the Premises, and such Offers
shall be subject to Tenants' right of first refusal under this Lease.






LANDLORD


Stewart's Shops Corp.




By: ______________________________________
     Authorized Agent




TENANT


Releta Brewery Company, LLC




By: _______________________________________
      Authorized Agent
 
Page 17 of 18

--------------------------------------------------------------------------------


 
Schedule “A”


All that tract or parcel of land situate in the City of Saratoga Springs,
Saratoga County, N.Y.S., bounded and described as follows:


Beginning at a point on the northerly boundary of Excelsior Avenue at the
southwesterly corner of lands now or formerly of Efnor and Evelyn VanDerwerker
as recorded in the Saratoga County Clerk’s Office in Liber 584 of Deeds, Page
208, being the southeast corner of the lot herein described. Thence along the
northerly line of Excelsior Avenue, S 87°59’35” W. 385.07 feet to a point and N
89°42’24” W. 128.88 feet to a point. Thence through the lands of the grantor, N
25°17’00” E. 261.25 feet to a point and N 01°85’59” W. 138.82 feet to a point.
Thence along the southerly line of New York State Route 50, the following three
courses: S 71°33’00” E. 33.00 feet to a point; N 88°04’00” E. 206.52 feet to a
point; N 82°45’00” E. 159.00 feet to a point. Thence along the westerly line of
lands of said VanDerwerker S 01°35’59” E. 378.90 feet to the point of beginning.
Containing 3.663 acres of land.




Page 18 of 18

--------------------------------------------------------------------------------

